Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a continuation of U.S. Application No. 16/053,503 filed on 08/02/2018, which is a continuation of U.S. Application No. 14/883,177 filed on 10/14/2015, which is a continuation of U.S. Application No. 14/620,663 filed February 12, 2015, which is a continuation of U.S. Application No. 13/340,265, filed on December 29, 2011, patented on May 5, 2015 as 9,023,897, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Application No. 61/428,007, filed on December 29, 2010.
Claims 1-8 are pending.

Election/Restrictions
Claims 4-6 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. 
Applicant's election of Group I, claims 1-3, 7-8 with traverse in the reply filed on 01/20/2022 is herein acknowledged. Applicant’s remarks have been considered. It is noted that the searches of Groups I and II would not be co-extensive. The search required for method claims, such as the steps involved in the process of using the composition in the method of treatment is not required for drug delivery composition claims. Further, an examination burden still exists with regard to any potential issues under 35 USC 102, 103 and/or USC 112, first paragraph, both enablement and written description for method claims.  Thus the search and examination for both groups places an undue burden on the 
Further, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The requirement is made FINAL.
Claims 1-3, 7-8 are examined herein on the merits. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shih et al. (US 7,649,023, PTO-1449), in view of Feng-Jing Chen (US 2003/0077297, PTO-892).
Shih et al. discloses drug delivery liquid compositions comprising one or more biodegradable block copolymers as drug carriers comprising AB, ABA or BAB type copolymers; a reconstitution enhancing agent comprising polyethylene glycol (PEG), a PEG derivative or a mixture of PEG and a PEG derivative; water and a drug. See abstract; claim 15. The biodegradable block copolymers therein can be one or more copolymers such as ABA (instant (a) ABA triblock copolymer; column 13, TABLE 2) or BAB type 
Shih et al. does not exemplify a composition comprising a mixture of mPEG-PLA diblock copolymer and PLA-PEG-PLA triblock copolymer as drug carrier i.e does not provide an example.
Shih et al. does not teach the instant particular ratios of diblock and triblock copolymers in the compositions therein.
Shih et al. does not teach the particular drug risperidone in the composition therein.
Feng-Jing Chen teaches pharmaceutical composition for delivery of active agents. Active agents therein can be gastrointestinal agents such as risperidone. See para [0083].
It would have been obvious to a person of ordinary skill in the art at the time of invention to employ a mixture of mPEG-PLA diblock copolymer and PLA-PEG-PLA triblock copolymer as the drug carriers because Shih et al. teaches that biodegradable block copolymers therein as drug carriers can be one or more copolymers such as ABA (instant (a) ABA triblock copolymer wherein A is polyester, B is PEG; column 13, TABLE 2) or BAB type triblock copolymers, AB type diblock copolymers (wherein B in AB diblock copolymer is an encapped polyethylene glycol. One of ordinary skill in the art at the time of invention would have motivated to employ a mixture of mPEG-PLA diblock copolymer and PLA-PEG-PLA triblock copolymer as the drug carriers with reasonable expectation of success of obtaining a homogenous drug delivery composition for parenteral administration with enhanced therapeutic effect. 

Further, Shih et al. teaches that the therapeutic effects of the drug can be optimized by controlling the copolymer molecular weights, compositions, and the relative ratios of the hydrophilic and hydrophobic blocks, ratios of drug to copolymer, copolymer concentration in the final administered dosage form.  
The examiner respectfully points out the following from MPEP 2144.05: "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.

Further, it would have been obvious to a person of ordinary skill in the art at the time of invention to employ pharmaceutically active agent such as risperidone as the drug in a drug delivery composition containing diblock and triblock copolymers taught by Shih 
Further, it would have been obvious to employ the drug delivery composition in a syringe, because Shih et al. teaches that the drug delivery composition is an injectable composition; compositions therein can be administered parenterally, and thus one can employ the composition in a syringe to inject the composition.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory 

Claims 1-3, 7-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,023,897. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of US Patent No. 9,023,897. The claimed composition is within the scope of the claims of the US Patent No. 9,023,897. Instant claims recite risperidone as the drug/pharmaceutically active principle. It would have been obvious to a person of ordinary skill in the art to employ risperidone as the drug/pharmaceutically active agent in the composition taught in ‘897. One of ordinary skill in the art would have been motivated to employ risperidone as the drug/pharmaceutically active agent in the composition taught in ‘897 with reasonable expectation of success of obtaining a drug delivery composition with the desired release of the active agent risperidone.
Further, it would have been obvious to employ the drug delivery composition in a syringe, because ‘897 teaches that the drug delivery composition is an injectable composition, and thus one can employ the composition in a syringe to inject the composition.
Regarding the recitations “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient” in claim 2, and “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient”, it is pointed out that these recitations are property 
The claimed composition is within the scope of the claims of the US Patent No. 9,023,897 and are obvious.



Claims 1-3, 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Application No. 17/025,826. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of US Application No. 17/025,826. The claimed composition is within the scope of the claims of the US Application No. 17/025,826. It would have been obvious to a person of ordinary skill in the art to employ methoxy encapped poly(ethylene glycol) in the diblock copolymer because ‘826 teaches that PEG in the diblock copolymer is end-capped.
‘826 renders obvious instant drug delivery composition comprising instant triblock and diblock copolymers, and the biodegradable drug delivery composition will be insoluble in water since it is the property of the composition.
It would have been obvious to employ the drug delivery composition in a syringe, with reasonable expectation of success of employing the composition for injecting to a patient.
Regarding the recitations “wherein the biodegradable drug delivery composition delivers the risperidone for at least 7 days when administered to a patient” in claim 2, and 

Claims 1-3, 7, 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Application No. 16/983,189; over claim 1 of U.S. Application No. 17/571,804. Although the conflicting claims are not identical, they are obvious over each other because the subject matter embraced in the instant claims overlaps with the stated claims of US Application No. 16/983,189, and U.S. Application No. 17/571,804. The claimed composition is within the scope of the claims of the US Application No. 16/983,189, and U.S. Application No. 17/571,804. Instant claims recite risperidone as the drug/pharmaceutically active principle. It would have been obvious to a person of ordinary skill in the art to employ risperidone as the drug/pharmaceutically active agent in the composition taught in ‘189 and ‘804. One of ordinary skill in the art would have been motivated to employ risperidone as the drug/pharmaceutically active agent in the composition taught in ‘189 and ‘804 with reasonable expectation of success of obtaining a drug delivery composition with the desired release of the active agent risperidone.
It would have been obvious to employ the drug delivery composition in a syringe, with reasonable expectation of success of employing the composition for injecting to a patient.


Prior Art Made of Record:
US 6,592,899
US 6,616,941
US 20080247987
WO 97/10849 / PTO-1449
US 2005/0112170/ PTO-1449/
US 6322805
CN 1850276 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627